ABRUZZO, District Judge.
This is a motion to dismiss the action because the plaintiff has not the capacity to sue.
It is the opinion of this Court that the action is properly brought under Section 51, Title 45 of the United States Code Annotated. Rule 17 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, cannot be construed as modifying that statute. This motion is therefore denied.
The motion for a bill of particulars made simultaneously with the above motion is denied at this time with leave to renew the same after the defendant has filed an answer to the complaint.
Settle order on two (2) days’ notice.